 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JESUS MONTANO,                                   No. 2:19-cv-00650-TLN-GGH
12                       Petitioner,
13           v.                                        ORDER
14    M. ELIOT SPEARMAN,
15                       Respondent.
16

17          Petitioner Jesus Montano (“Petitioner”), a state prisoner proceeding pro se, has filed an

18   application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to

19   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. (ECF No. 15.)

23   Neither party has filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 9   appealability indicating which issues satisfy the required showing or must state the reasons why

10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

12   jurists of reason would find it debatable whether the district court was correct in its procedural

13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

16           For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

17   No. 15), the Court finds that issuance of a certificate of appealability is not warranted in this case.

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. The Findings and Recommendations filed November 8, 2019 (ECF No. 15), are

20   adopted in full;
21           2. Respondent’s Motion to Dismiss (ECF No. 8) is GRANTED;

22           3. The petition is DISMISSED with prejudice as untimely; and

23           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

24   2253.

25           IT IS SO ORDERED.

26   Dated: January 8, 2020
27
                                                 Troy L. Nunley
28                                               United States District Judge
                                                        2
